DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2 November 2021, with respect to Claims 1-10 have been fully considered and are persuasive.  The 103 rejection of Claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments overcome the prior art of record. Specifically, Applicant’s amendments requiring the various layers to be directly connected, which does not allow for any other layer or element to be placed in between the layers and the method of forming the various layers is considered novel. Claim 11 adds an element of “interfacing” between the layers. While there is no direct reference to interfacing in the Applicant’s original disclosure, the common definition of interfacing is used. Merriam-Webster defines interfacing as material “sewn or fused especially between the facing and the outside of a [material] . . . for stiffening, reinforcing, and shape retention.” “Interface” is also defined as “a surface forming a common boundary of two bodies, spaces or phases.” Thus, it is understood by the Examiner that the various layers “interfacing” are directly connected as they are fused together and share a common boundary. Support for the proposed amendments can be found in Figs. 1, 3 and 5-6, and corresponding descriptions. The closest prior art of record teaches the various layers claimed but not the direct connections required between the specific layers. 
As such, Claims 1-13 are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627